DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This Office Action is a response to communications dated 01/05/2021.  Claims 29-31, 33-34, 36-38, 40, 42-43, 45-46, 49-57, 56 and 59 are pending in the application.  The following are considered discrepancies in the pending claims.  Claim 33-35 are depending from cancelled claims 32; claims 42-43 are depending from cancelled claim 41; and second claim 56 appears to be a missed numbered claim.  The discrepancies are remedies hereinbelow.
Second occurrence of claim 56 is renumbered into claim 58 in accordance with 37 CFR 1.126.  As a result, claims 29-31, 33-34, 36-38, 40, 42-43, 45-46, and 49-59 are pending in the application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. L. Scott Bloebaum (reg. no. 59,419) on Tuesday, March 2, 2021.
The application has been amended as follows: 

In the Claims:
Claim 33, line 1, kindly replace “claim 32” with --claim 29--.
Claim 34, line 1, kindly replace “claim 32” with --claim 29--.
Claim 42, line 1, kindly replace “claim 32” with --claim 40--.
Claim 43, line 1, kindly replace “claim 32” with --claim 40--.

Allowable Subject Matter
Claims 29-31, 33-34, 36-38, 40, 42-43, 45-46, and 49-59 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "receiving, from the network node, a first indicator indicating that the UE should be prepared to report DL channel quality in a Msg3 of the RA procedure," and "receiving, from the network node, a RA response including an uplink grant of resources for transmission of the Msg3, wherein the uplink grant includes a transport block size (TBS); and determining whether to include a DL channel quality report in the Msg3 message based on the first indicator and the content of the RA response, wherein the DL channel quality report is determined to be included when the indicated TBS is large enough to carry the DL channel quality report," as recited in group claims 29-31, 33-34, 36-38, 49-51, 55-57; and "transmitting, in the cell, a first indicator that indicates that the UEs should be prepared to report DL channel quality in a Msg3 of the RA procedure," and "transmitting, to the particular UE, a RA response including an uplink grant of resources for transmission of the Msg3, wherein the uplink grant indicates a transport block size (TBS); and receiving the Msg3 from the particular UE, wherein the Msg3 includes a DL channel quality report when the indicated TBS is large enough to carry the DL channel quality report," as recited in group claims 40, 42-43, 45-46, 53-54, and 58-59,  structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoglund et al., 3GPP Release 15 Early Data Transmission, IEEE, 7 pages, June 2018.
Sun et al. (US 20200383119).
Wong et al. (US 2020/0367294).
Park et al. (US 10,721,775).
Rico Alvarino et al. (US 10,708,956).
Charbit et al. (US 2019/0159260).
Phuyal et al. (US 2018/0324854).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164.  The examiner can normally be reached on 7:00AM-3:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 1, 2021